Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-12-2005

Hill v. Nassberg
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4570




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Hill v. Nassberg" (2005). 2005 Decisions. Paper 1202.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1202


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-191                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 04-4570
                                  ________________

                                   JEFFREY D. HILL,
                                          Appellant
                                          v.

            RICHARD NASSBERG, County Commissioner; REBECCA BURKE,
             County Commissioner; ERNEST LARSON, County Commissioner;
          JAMES CARPENTER, Chief Assessor; CENTURY 21 APPRAISALS OF
                                 MIDDLETOWN, PA
                     ____________________________________

                   On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 04-cv-02444)
                   District Judge: Honorable Christopher C. Conner
                   _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    April 7, 2005

             Before: ROTH, BARRY AND SMITH, CIRCUIT JUDGES

                                 (Filed May 12, 2005)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Jeffrey D. Hill filed a complaint in which he asserted broad claims of inequity

stemming from the reassessment of real estate values in Lycoming County, Pennsylvania.
Simultaneously with his complaint, he filed a motion to proceed in forma pauperis in

which he averred that he owned no real estate. The District Court dismissed Hill’s

complaint for failure to state a claim. However, the District Court gave Hill an

opportunity to file an amended complaint to include allegations of an injury in fact, if any

such injury existed.

       In his amended complaint, Hill repeated his allegations of general unfairness in the

Lycoming County property reassessment, including his assertion that the value of “high-

crime, blighted, ghetto property” was inflated to compensate for the loss of tax revenue

from undervaluation of “exclusive, large, wealthy estate land parcels.” He additionally

claimed that racial minorities, senior citizens, and lower-income people were

discriminated against because they were forced to subsidize the tax burden of wealthy and

politically-connected Lycoming County residents. Concluding that Hill had again failed

to allege an injury, the District Court dismissed his amended complaint for lack of

standing and deemed leave to amend futile. Hill appeals.

       Hill’s appeal must be dismissed because it is legally frivolous. See 28 U.S.C. §

1915(e)(2)(B)(i) (2005). To have standing to bring a suit in federal court, a plaintiff must

demonstrate a concrete and particularized, actual or imminent, injury in fact. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992). A plaintiff “cannot rest his claim on the

rights or interests of third parties” or merely assert a harm that is a generalized grievance

“shared in substantially equal measure by all or a large class of citizens.” Warth v. Seldin,



                                              2
422 U.S. 490, 499 (1975). Hill did not show an injury in fact, because he did not explain

in his amended complaint or in an accompanying document entitled “damages/injuries”

how he would be adversely affected by the reassessment of Lycoming County property

values. He did not show that he owned real property that was subject to reassessment.

The emotional and psychological toll of his perceived awareness of corruption, which he

described in his “damages/injuries” document, was not a sufficient injury in fact. See

ASARCO, Inc. v. Kadish, 490 U.S. 605, 616 (1989). At most, he sought to bring a

generalized grievance or harm to third parties to the District Court’s attention. In sum,

Hill could not show an injury in fact and lacked standing to bring his claim in District

Court. Further amendment to show injury proved futile.

       For the reasons stated above, Hill’s appeal of the District Court’s order dismissing

his case is legally frivolous and will be dismissed.